NO. 07-02-0426-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



DECEMBER 31, 2002



______________________________





AMANDA S. HOBGOOD, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 140
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2001-438167; HONORABLE JIM BOB DARNELL, JUDGE



_______________________________



Before REAVIS and JOHNSON, JJ., and BOYD, S.J.
(footnote: 1)
	Appellant Amanda Sue Hobgood appeals a conviction for manufacture/delivery of a controlled substance.  We dismiss for want of jurisdiction.





BACKGROUND

Amanda Sue Hobgood was convicted of manufacture/delivery of a controlled substance, to wit: methamphetamine PG1 less than 200 grams but at least 4 grams.  On September 6, 2002, she was sentenced to 17 years in the Texas Department of Criminal Justice-Institutional Division.  On October 8, 2002, she filed a notice of appeal. 

LAW

In a criminal case, appeal is perfected by timely filing a notice of appeal.  
Tex. R. App. P.
 25.2(a).
(footnote: 2)  The notice of appeal must be filed within 30 days after the day sentence is imposed or after the day the trial court enters an appealable order, unless a timely motion for new trial is filed. 
TRAP
  26.2(a).  A motion for new trial may be filed by a criminal defendant no later than 30 days after the date sentence is imposed in open court.  
TRAP
 21.4(a).  The time for filing a notice of appeal may be extended for 15 days under certain circumstances. 
TRAP
 26.3.  If the time for filing a notice of appeal is to be extended, both a notice of appeal and a motion for extension of time which complies with TRAP 10.5(b) must be filed within the 15 day period.  TRAP 26.3;  
Olivo v. State
, 918 S.W.2d 519, 523-25 (Tex.Crim.App. 1996).  

An untimely-filed notice of appeal will not invoke the jurisdiction of the court of appeals.  
See
 
State v. Riewe
, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000).  Thus, if an appeal is not timely perfected, a court of appeals does not have jurisdiction to address the merits of the appeal, and can take no action other than to dismiss the appeal.  
Slaton v. State
, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); 
Olivo
, 918 S.W.2d at 523-25.

ANALYSIS AND CONCLUSION

Appellant’s notice of appeal was not timely filed.  A motion to extend time to file the notice of appeal was not filed.  Accordingly, this court does not have jurisdiction over the appeal.  
Slaton
, 981 S.W.2d at 210; 
Olivo
, 918 S.W.2d at 523.  

The appeal is dismissed for want of jurisdiction.  
TRAP
 39.8, 40.2, 43.2. 



Phil Johnson

    Justice







Do not publish.

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  


2:Further references to a Rule of Civil Procedure will be by reference to “TRAP ____.”